CYNTHIA KAGIWADA, HSBA # 7969
ATTORNEY AT LAW
P.O. Box 368
Kaneohe, Hawaii 96744
Telephone: (808) 230-4430
E-mail: c_kagiwada@hotmail.com

Attorney for Defendant
KATHERINE P. KEALOHA

                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,              CR NO. 18-00068-JMS

     Plaintiff,                        ORDER GRANTING
                                       DEFENDANT KATHERINE P.
      vs.                              KEALOHA’S MOTION TO FILE
                                       DECLARATION OF COUNSEL
KATHERINE P. KEALOHA,                  AND EXHIBITS “A”-“D” UNDER
 aka Katherine E. Kealoha (1),         SEAL, IN SUPPORT OF
LOUIS M. KEALOHA (2),                  DEFENDANT’ S MOTION TO
                                       CONTINUE TRIAL;
     Defendants.                       CERTIFICATE OF SERVICE


    ORDER GRANTING DEFENDANT KATHERINE P. KEALOHA’S
       MOTION TO FILE DECLARATION OF COUNSEL AND
        EXHIBITS “A”-“D” UNDER SEAL, IN SUPPORT OF
         DEFENDANT’S MOTION TO CONTINUE TRIAL

      The Court, having considered Defendant’s motion for an order sealing the

Declaration of Counsel and Exhibits “A”-“D” in support of her “Motion to

Continue Trial,” and finding good cause in support thereof, HEREBY ORDERS

THAT:
      The motion to seal the Declaration of Counsel and Exhibits “A”-“D” is

granted.

      IT IS FURTHER ORDERED that the Clerk of the District Court for the

District of Hawaii shall file the Declaration of Counsel and Exhibits “A”-“D”

under seal.

      IT IS SO ORDERED.

      DATED AT HONOLULU, HAWAII, OCTOBER 11, 2018.



                                      _____________________________
                                      Richard L. Puglisi
                                      United States Magistrate Judge




                                        2
